DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-11, 13-18, 20-42 are currently pending. Claims 1, 3-7, 13, 15-17, and 20-21 are currently amended. Claims 12 and 19 are cancelled. Claims 22-42 are newly added. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 23 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) in view of Denton et al. (US 20100094173 A1), hereinafter referred to as “Denton”.
Regarding claim 23, Sanchez teaches a portable urinal device (see Abstract), comprising: 
a base having a urine receptacle (bottom external reservoir (260)); 
a hollow tube (discharge line (222)) extending from the base and having a first end in fluid communication with the urine receptacle (first end of line (222) is connected to external reservoir (260), see Figure 4); 
a head member attached to a second end of the hollow tube (assembly (202) attached to the second end of discharge line (222), see Figure 1), the head member having either a male configuration adapted to be placed over a male’s user’s genitalia or a female configuration adapted to be placed over a female’s user’s genitalia (the system (200) can be positioned such that the assembly (202) is abutting and/or near the urethral opening of the user, see Col. 13 lines 5-7) (assembly (202) can be used by an adult female to be placed between the legs or labia of the user against the external urethra or in male applications can be secured around the penis, see Col. 11 lines 21-30); and 
a pump (vacuum source (270)) that creates a negative pressure in the hollow tube for suctioning urine from the user's genitalia through the hollow tube and the head member and into the urine receptacle (the vacuum source (270) can assist and/or provide the pressure differential needed to draw fluid voided from the urethral opening into the inner volume of the assembly (202), and then from the reservoir (210) into the external receptacle (260), see Col. 13 lines 18-22). However, Sanchez does not explicitly disclose the base defining a solid generally planar bottom portion configured to be placed on a table or bed stand and having the urine receptacle extending upwardly from the bottom portion.  
Denton teaches an apparatus (100) for draining urinal fluid comprising a base defining a solid generally planar bottom portion configured to be placed on a table or bed stand (drain container (138) has a generally planar bottom configured to be placed on a bed stand, see Figure 5).
Sanchez and Denton are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the urine container of Sanchez and further include wherein the container base has a generally planar bottom to sit at a bed stand, as taught by Denton. Denton teaches the instant drain assembly avoids need to manipulate the drain conduits to manually urge fluid motion in the drain conduit. The instant assembly can be configured and arranged to automatically ensure essentially complete evacuation of the bladder to reduce a nidus for infection. By avoiding fluid motion-inducing manipulations of the drain conduits, the instant assembly also avoids chance of inducing undesired retrograde urine flow into the bladder (see Paragraph [0073]).
Regarding claim 24, Sanchez teaches all of the limitations, as discussed above in claim 23. However, Sanchez fails to disclose wherein the tube is automatically retractable from and to the base.
Denton teaches wherein the tube is automatically retractable from and to the base (conduit (102) has an extension structure (112) including a plurality of coils (120), which is in retracted position when relaxed, adapted for extension, see Figure 1).
Sanchez and Denton are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the catheter tubing of Sanchez and further include the tubing to automatically retract from to the base, as taught by Denton. Denton teaches extension structure of some sort is desirable to assist in tidy management of the drain path provided by conduit (102), and to resist routing of such path in a configuration that inherently produces an undesired pressure state in the patient's bladder (see Paragraph [0039]).
6.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) and Denton et al. (US 20100094173 A1), as applied in claim 23, and in further view of Conkling et al. (US 5002541 A), hereinafter referred to as “Conkling”.
Regarding claim 25, Sanchez and Denton teaches all of the limitations, as discussed above in claim 23. However, modified Sanchez does not explicitly teach wherein the head member is disposable or a disposable liner is placed over the head member.
Conkling teaches wherein the head member is disposable or a disposable liner is placed over the head member (a disposable liner (89) is inserted into the collecting vessel (78) and folded over the lip (82) of the vessel, see Col. 5 lines 11-12) (See Figure 9).
Sanchez, Denton, and Conkling are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the head member of modified Sanchez and further include wherein a disposable liner is placed over the head member, as taught by Conkling. Conkling teaches a sanitary disposable liner is used to separate the urine collector from direct contact with the skin of the individual to ensure proper hygiene (See Col. 2 lines 18-21).
7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) and Denton et al. (US 20100094173 A1), as applied in claim 23, and in further view of Harvie (US 20040243075 A1).
Regarding claims 26, Sanchez and Denton teaches all of the limitations, as discussed above in claim 23. However, modified Sanchez does not explicitly teach the head member is inflatable.
Harvie teaches wherein the head member is inflatable (Inflatable Female Pad (11A)).
Sanchez, Denton, and Harvie are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the head member of modified Sanchez and further include wherein the head member was inflatable, as taught by Harvie. Harvie teaches the inflatable head member is specifically designed to increase the overall sanitation and comfort for users that may require a means to dispose of their urine in the absence of other sanitary facilities due to situations such as aircraft pilots and incontinent individuals (see Abstract).
8.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) and Denton et al. (US 20100094173 A1), as applied in claim 23, and in further view of Cawood (US 20040230181 A1).
Regarding claim 28, Sanchez and Denton teaches all of the limitations, as discussed above in claim 23. However, modified Sanchez does not explicitly disclose wherein the pump automatically powers off after a predetermined period of time.
Cawood teaches wherein the pump (56) automatically powers off after a predetermined period of time or upon the return of the tube to the base (a timer device (106) is located within the electronics housing (100) for periodic pumping, see Paragraph [0049])) (after a certain time the timer device powers off the pump).
Sanchez, Denton, and Cawood are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the pump of modified Sanchez and further include wherein the pump automatically powers off after a predetermined period of time, as taught by Cawood. Cawood teaches allows the free flow of urine to the collection bag between pump cycles so that a normal voiding episode can occur (see Paragraph [0022]).
9.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) and Denton et al. (US 20100094173 A1), as applied in claim 23, and in further view of Zani et al. (WO 2016126555 A1), hereinafter referred to as “Zani”.
Regarding claim 29, Sanchez and Denton teaches all of the limitations as described above in claim 23. However, modified Sanchez does not explicitly disclose the device including a wipe or toilet paper attached to the base.
Zani teaches a portable urinal device (100) including a wipe or toilet paper attached to the base (package (124) is a wipe container disposed on drainage bag system (100), see Figure 1A-C).
Sanchez, Denton, and Zani are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the portable urinal device of modified Sanchez and further include a wipe container disposed on the drainage bag, as taught by Zani. Zani teaches the wipes may be used to wash one or more regions of the patient and/or one or more portions of the drainage bag system (100) according to one or more patient care protocols (see Paragraph [0044]). Such patient care protocols may improve patient care and/or reduce complications (see Paragraph [0003]).
10.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) in view of Denton et al. (US 20100094173 A1), Cawood (US 20040230181 A1), and in further view of Gresham (US 3336926 A).
Regarding claim 30, A portable urinal device (see Abstract), comprising: 
a base (bottom external reservoir (260)) comprising a urine receptacle (external reservoir (260), see Figure 4); 
a hollow tube (discharge line (222)) extending from the base and having a first end in fluid communication with the urine receptacle (first end of line (222) is connected to external reservoir (260), see Figure 4); 
a head member to a second end of the hollow tube (assembly (202) attached the second end of discharge line (222), see Figure 1), the head member having a configuration adapted to be placed over a male user's genitalia and have at least a portion of a penis inserted therein (the system (200) can be positioned such that the assembly (202) is abutting and/or near the urethral opening of the user, see Col. 13 lines 5-7) (assembly (202) can be used by an adult male and be secured around the penis, see Col. 11 lines 21-30); 
and a pump (vacuum source (270)) that creates a negative pressure in the hollow tube for suctioning urine from the user's genitalia through the head member and hollow tube and into the urine receptacle the vacuum source (270) can assist and/or provide the pressure differential needed to draw fluid voided from the urethral opening into the inner volume of the assembly (202), and then from the reservoir (210) into the external receptacle (260), see Col. 13 lines 18-22). However, Sanchez does not explicitly disclose the urine receptacle extending upwardly from a bottom portion thereof.
Denton teaches an apparatus (100) for draining urinal fluid comprising a urine receptacle extending upwardly from a bottom portion thereof (drain container (138) has a generally planar bottom extending upwardly from the bottom portion, see Figure 1 and 5).
Sanchez and Denton are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the urine container of Sanchez and further include wherein the container base has a generally planar bottom to sit at a bed stand, as taught by Denton. Denton teaches the instant drain assembly avoids need to manipulate the drain conduits to manually urge fluid motion in the drain conduit. The instant assembly can be configured and arranged to automatically ensure essentially complete evacuation of the bladder to reduce a nidus for infection. By avoiding fluid motion-inducing manipulations of the drain conduits, the instant assembly also avoids chance of inducing undesired retrograde urine flow into the bladder (see Paragraph [0073]).
Sanchez and Denton teaches all of the limitations as discussed above. However, Sanchez and Denton does not explicitly disclose wherein the head member is removably attached to the second end of the tube.
Cawood teaches wherein the head member is removably attached to the tube (the condom catheter (52) consists of a condom-style latex or plastic sheath (64) which is removably coupled to a urine collection tube (66), see Paragraph [0042]).
Sanchez, Denton, and Cawood are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the head member of modified Sanchez and further include wherein the head member is removably attached, as taught by Cawood. Cawood teaches other types of urine collection devices may be provided for use by females to transfer urine from the female to the urine collection tube (see Paragraph [0025]).
Sanchez, Denton, and Cawood teaches all of the limitations as discussed above. However, Sanchez, Denton, and Cawood do not explicitly disclose wherein the removable attached head member is reusable. 
Gresham teaches a male urinary drain applicator (see Figure 1) comprising a sheath (2) configured to be placed over the male genitalia (see Figure 1); the sheath (2) made of any suitable flexible material, preferably soft natural rubber or latex permitting of steam sterilization, if reuse is desired (see Col. 2 lines 4-9).
Sanchez, Denton, Cawood, and Gresham are analogous art because all deal with a urinary catheter system.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the removable attached head member of modified Sanchez and further include wherein the head member is made from a soft natural rubber to allow for stream sterilization when reuse is desired, as taught by Gresham. Gresham teaches the urinal drain applicator allows for a simple and inexpensive construction so as to have a low cost of manufacture and so as to make frequent disposal and replacement of the urinal an economically feasible practice (see Col. 52-56).
Regarding claim 31, Sanchez teaches all of the limitations, as discussed above in claim 30. However, Sanchez fails to disclose wherein the tube is automatically retractable from and to the base.
Denton teaches wherein the tube is automatically retractable from and to the base (conduit (102) has an extension structure (112) including a plurality of coils (120), which is in retracted position when relaxed, adapted for extension, see Figure 1).
Sanchez and Denton are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the catheter tubing of Sanchez and further include the tubing to automatically retract from to the base, as taught by Denton. Denton teaches extension structure of some sort is desirable to assist in tidy management of the drain path provided by conduit (102), and to resist routing of such path in a configuration that inherently produces an undesired pressure state in the patient's bladder (see Paragraph [0039]).
Regarding claim 35, Sanchez teaches all of the limitations, as discussed above in claim 30. However, Sanchez does not explicitly disclose wherein the pump automatically powers off after a predetermined period of time.
Cawood teaches wherein the pump (56) automatically powers off after a predetermined period of time or upon the return of the tube to the base (a timer device (106) is located within the electronics housing (100) for periodic pumping, see Paragraph [0049])) (after a certain time the timer device powers off the pump).
Sanchez and Cawood are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the pump of modified Sanchez and further include wherein the pump automatically powers off after a predetermined period of time, as taught by Cawood. Cawood teaches allows the free flow of urine to the collection bag between pump cycles so that a normal voiding episode can occur (see Paragraph [0022]).
11.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Denton, Cawood, and Gresham, as applied in claim 30, and in further view of Conkling et al. (US 5002541 A).
Regarding claim 32, modified Sanchez teaches all of the limitations, as discussed above in claim 30. However, Sanchez does not explicitly teach wherein the head member is disposable or a disposable liner is placed over the head member.
Conkling teaches wherein the head member is disposable or a disposable liner is placed over the head member (a disposable liner (89) is inserted into the collecting vessel (78) and folded over the lip (82) of the vessel, see Col. 5 lines 11-12) (See Figure 9).
Modified Sanchez and Conkling are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the head member of modified Sanchez and further include wherein a disposable liner is placed over the head member, as taught by Conkling. Conkling teaches a sanitary disposable liner is used to separate the urine collector from direct contact with the skin of the individual to ensure proper hygiene (Col. 2 lines 18-21).
12.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez, Denton, Cawood, and Gresham, as applied in claim 30, and in further view of Zani (WO 2016126555 A1).
Modified Sanchez teaches all of the limitations as discussed above in claim 30. However, Modified Sanchez does not explicitly disclose including a holder for wipes or toilet paper attached to the base.
Zani teaches a portable urinal device (100) including a wipe or toilet paper attached to the base (package (124) is a wipe container disposed on drainage bag system (100), see Figure 1A-C).
Modified Sanchez and Zani are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the portable urinal device of modified Sanchez and further include a wipe container disposed on the drainage bag, as taught by Zani. Zani teaches the wipes may be used to wash one or more regions of the patient and/or one or more portions of the drainage bag system (100) according to one or more patient care protocols (see Paragraph [0044]). Such patient care protocols may improve patient care and/or reduce complications (see Paragraph [0003]).
Allowable Subject Matter
13.	Claims 1-11, 13-22, and 37-42 are allowed.
14.	Claims 27, 33, and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable for reciting, inter alia, “wherein the pump is selectively reversible so as to create a positive pressure to evacuate fluid from the urine receptacle”.
As previously mentioned in the Non-Final Rejection, Sanchez teaches a portable urinal device (see Abstract) having a vacuum source (270). However, Sanchez fails to disclose a pump that is selectively reversible so as to create a positive pressure to evacuate fluid from the urine receptacle. Prior art like Vernon (US 20060253091 A1) and Harvie (US 20040243075 A1) teaches a reversible pump. However, it would be unreasonable to combine Sanchez, Harvie, Vernon because it would destroy the function of Harvie. The cleaning fluid is used to effectively rinse and sanitize the user rather than disposing urine. Claims 2-11 would be allowable for depending from claim 1. 
Claim 13, 27, and 34 would be allowable for reciting, inter alia,  “wherein the pump is automatically actuated when the head member and/or tube is extended from the base”.
Sanchez in view of Cawood would not read on the limitations as discussed by the application. Cawood does not disclose a automatically actuated pump when the head member or tube is extended from the base, but rather a timing device to achieve a periodic pump actuation system. The closest prior art are devices like Harvie (US 20040243075 A1) that teaches a urinal sensor within the collection device that automatically turns on the pump when urine is detected. There is no prior art that disclose all of the limitations of the claim. Therefore the combination of limitations would be considered allowable. Claims 14-18 and 20-22 are allowable for depending from claim 13. 
Claim 33 would be allowable for reciting, inter alia,  “wherein the head member is inflatable”.
Sanchez in view of Cawood, and in further view of Gresham has already modified the head member to be reusable and retractable. Further modifying the head member to include  the head member being inflatable would be too complex to combine and would not be reasonable. Therefore the combination of limitations would be considered allowable. 
Claim 37 is allowable for reciting, inter alia, “a rod extending from the base and comprising a holder upon which a toilet paper roll is disposed”.
Zani teaches a portable urinal device (100) including a wipe or toilet paper attached to the base (package (124) is a wipe container disposed on drainage bag system (100), see Figure 1A-C). However, Zani fails to teach the wipe or toilet paper being disposed on a holder extending from the base of the urine receptacle. There is no prior art that reads on the combination of limitations. Therefore the combination of limitations are considered allowable. Claims 38-42 are allowable for depending from claim 37.
Response to Arguments
16.	Applicant’s arguments, see pg. 1, filed 07/07/2022, with respect to claim 13 have been fully considered and are persuasive. The rejection of claim 13 has been withdrawn. 
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (10/13/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 October 2022